Exhibit 10.1

 

CALL AND PUT OPTION AGREEMENT

 

Entered into by and between:

 

ARCELOR, a company incorporated and governed under the Luxembourg Law, having
its head office at 19 Avenue de la Liberté, Luxembourg, by its undersigned legal
representatives (“ARCELOR” or the “Purchaser”); and

 

CALIFORNIA STEEL INDUSTRIES, INC., a corporation incorporated and governed under
the laws of the State of Delaware of the United States of America, having its
head office at 14000 San Bernardino Avenue, California, United States of
America, by its undersigned legal representatives (“CSI” or the “Seller”, each
of ARCELOR and the Seller, a “Party” and collectively, the “Parties”);

 

W I T N E S S E T H:

 

WHEREAS, CST is a sociedade anônima organized and existing under the laws of
Brazil, which operates in the carbon steel market and is currently controlled by
the Seller, Aços Planos do Sul S.A., Companhia Vale do Rio Doce, JFE Steel
Corporation and other Japanese shareholders;

 

WHEREAS, the Seller holds 786,653,160 common shares issued by CST, representing
4.0% of the common stock of CST and 1.5432% of the total stock of CST.

 

WHEREAS, any transfer of CST shares bound by the CST Shareholders Agreement (as
defined in Section 1.1 below) by any party thereto would trigger the rights of
first refusal of the other parties thereto;

 

WHEREAS, subject to terms and conditions of this Agreement, the Seller is
willing to grant an option to allow ARCELOR to acquire the CST shares (as
defined in Section 1.1 below), once the CST Shareholders Agreement is
terminated, and ARCELOR is willing to grant an option to allow the Seller to
sell the CST Shares, after the foregoing condition is met;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein,
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context clearly requires otherwise:

 

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, Controls or is Controlled by or is under common Control with such
Person.

 

“Agreement” shall mean this Call and Put Option Agreement.

 

“Business Day” means any day when banks are open for business Luxembourg, New
York, USA and Paris, France.

 

“Closing” shall mean the implementation of the purchase and sale of all the CST
Shares, upon the exercise of any of the Options mentioned in Article II, which
implementation comprises of the (a) transfer of all the CST Shares and (b)
payment by ARCELOR of the Exercise Price (as defined below) to the Seller.



--------------------------------------------------------------------------------

“Closing Date” shall mean the date when the Closing occurs.

 

“Control” shall mean the ownership, directly or indirectly, of more than 50%
(fifty percent) of the voting capital of a Person and the ability to elect the
majority of the members of such Person’s board of directors and executive board,
and direct the management or policies of a Person. “Controlling” and
“Controlled” have corresponding meanings.

 

“CST” shall mean Companhia Siderúrgica de Tubarão.

 

“CST Shares” shall mean the 786,653,160 common shares issued by CST and held-by
the Seller.

 

“CST Shareholders Agreement” shall mean the shareholders’ agreement of CST dated
as of May 25, 1995, as amended.

 

“Encumbrances” shall mean any and all liens, charges, security interests,
options, claims, mortgages, pledges or agreements, obligations, understandings
or arrangements or other restrictions on title or transfer of any nature
whatsoever.

 

“Exercise Price” shall mean the amount of US dollars that ARCELOR shall pay to
the Seller on the Closing Date, which shall be calculated in accordance with
Section 2.3 hereof.

 

“Governmental Authority” shall mean any applicable federal, state, municipal or
other governmental department, ministry, commission, board, bureau, agency or
instrumentality, including those from the European Union, or any federal, state,
local or foreign court or tribunal, or an arbitral tribunal, including those
from the European Union.

 

“Indemnified Persons” shall mean each of the Parties and its Affiliates.

 

“Legal Requirements” shall mean any and all (a) statutes, laws, ordinances,
orders, codes, rules, regulations, requirements or interpretations of any
Governmental Authority, (b) final and non-appealable judgments of any
Governmental Authority and (c) contracts with any Governmental Authority
relating to compliance with matters described in clause (a) or (b) of this
definition.

 

“Losses” shall mean costs, claims, damages, liabilities, judgments, settlements,
agreements or expenses, in excess of US$5,000.00 (five thousand US dollars),
which are actually suffered by the indemnified Person solely, directly and
proximately caused by or arising from any breach of the terms and conditions of
this Agreement by either Party and such breach shall not be cured within
30(thirty) days after a written notice of material breach was given by the
Indemnified Persons to the other Party that owes the obligation pursuant to
Section 9.1 hereof.

 

“Person” shall mean a natural person, partnership, corporation, limited
liability company, joint stock company, unincorporated association, joint
venture, Governmental Authority or other entity or organization.

 

“Transaction” shall mean the transaction contemplated by this Agreement.

 

ARTICLE II

CALL AND PUT OPTION

 

Section 2.1 Put and Call Option of the CST Shares. Subject to the terms and
conditions of this Agreement, the Seller hereby grants to ARCELOR an exclusive,
firm, irrevocable and irreversible option to purchase (“Call Option”) all of the
CST Shares and ARCELOR grants to the Seller an exclusive, firm, irrevocable and
irreversible option to sell (“Put Option” and together with the Call Option, the
“Options”) all of the CST Shares held by the Seller as of the date hereof
(together with all rights and interests related thereto, which includes, without
limitation, the rights to dividends and interest on capital (juros sobre capital
próprio), bonus and other subscription rights), free and clear of any
Encumbrances on the date hereof and on the Closing Date.

 

Section 2.2 Exercise of the Options. The Parties hereby acknowledge and agree
that the Options referred to in Section 2.1 may only be exercised during the
period between May 26, 2005 and June 25, 2005. Any such Options shall be deemed
exercised upon the receipt by any of the parties hereto of a written notice
delivered by the other party in accordance with Section 10.3 (“Exercise
Notice”). If an Exercise Notice is not received by either Party as of 11:59
p.m., Pacific standard time, on June 25, 2005, then the Options shall terminate
and this Agreement shall be of no further force or effect.



--------------------------------------------------------------------------------

Section 2.3 Exercise Price. The price for each thousand CST Shares to be
purchased by ARCELOR from the Seller upon the exercise of any of the Options
referred to in this Article II (“Exercise Price”) shall be US$ 39.00 (thirty
nine U.S. Dollars) plus interest thereon equal to US$LIBOR (as applicable on
August 2, 2004, i.e. 2.30500 % per annum) plus 1.50% (one point fifty per cent)
per annum, proportionally accrued from August 1st, 2004 through the Closing
Date, less the gross amount of dividends or interest on capital (juros sobre
capital próprio) declared or paid on the CST Shares during the period between
June 29th, 2004 and the Closing Date. For purposes of the calculation of the
Exercise Price, the amount of such dividends or interest on capital shall be
converted into U.S. Dollars pursuant to the purchase and sale average exchange
rate released by the Central Bank of Brazil at SISBACEN – PTAX 800 Option 5 on
the day such amount was paid by CST (or on the Closing Date with respect to any
dividend or interest on capital which is pending payment on the Closing Date).

 

ARTICLE III

OPTIONS CLOSING

 

Section 3.1 Closing Date. Within ten (10) Business Days as from the receipt of
an Exercise Notice, ARCELOR and the Seller shall agree on a date on which the
Closing shall occur.

 

Section 3.2 Actions to be taken by the Seller at the Closing Date. At the
Closing Date, the Seller shall take all actions required to implement the
transfer of the CST Shares to ARCELOR, including, but not limited to, the
execution and delivery of all required documentation to register the transfer of
the CST Shares with the entity responsible for the book-entry of CST shares
(instituição escrituradora) and to update the electronic registration of the
investment with the Central Bank of Brazil (RDE-IED). The Seller shall deliver
to ARCELOR evidence of the transfer of the CST Shares, in a manner satisfactory
to ARCELOR.

 

Section 3.3 Actions to be taken by the Purchaser at the Closing Date. At the
Closing Date, the Purchaser shall pay, in U.S. Dollars, the corresponding
Exercise Price with respect to the Call Option or Put Option to the Seller, as
net receivable, except for any taxes due by the Seller, on an account to be
indicated by the Seller at least 3 (three) business days before the due date for
the payment.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

Section 4.1 Representations and Warranties of the Purchaser. ARCELOR represents
and warrants to the Seller that all of the statements contained in this Section
4.1 are true and complete as of the date of this Agreement and shall remain true
and complete on the Closing Date:

 

(a) Organization. ARCELOR is a corporation duly organized and validly existing
under the laws of Luxembourg and has all requisite corporate or other power and
authority and all necessary governmental approvals to own, lease and operate its
properties and to carry on its business as now being conducted, except where the
failure to be so organized, existing and in good standing or to have such power,
authority, and governmental approvals would not have, individually or in the
aggregate, a material adverse effect on ARCELOR’s ability to consummate the
Transaction.

 

(b) Authorization; Validity of Agreement. ARCELOR has full corporate power and
authority to execute and deliver this Agreement and to consummate the
Transaction. The execution, delivery and performance by ARCELOR of this
Agreement and the consummation of the Transaction have been duly authorized by
the relevant corporate body, and no other corporate action on the part of
ARCELOR is necessary to authorize the execution and delivery by ARCELOR of this
Agreement or the consummation of the Transaction. This Agreement has been duly
executed and delivered by ARCELOR, and, assuming due and valid authorization,
execution and delivery hereof by the Seller, is a valid and binding obligation
of ARCELOR, enforceable against ARCELOR in accordance with its terms, except as
limited by applicable bankruptcy, fraudulent conveyance and other similar laws
affecting enforcement of creditors rights generally.



--------------------------------------------------------------------------------

(c) Consents and Approvals; No Violations. Except for the filings, permits,
authorizations, consents and approvals as may be required by, and other
applicable requirements of, antitrust authorities, none of the execution,
delivery or performance of this Agreement by ARCELOR, the consummation by
ARCELOR of the Transaction or compliance by ARCELOR with any of the provisions
hereof will (i) conflict with or result in any breach of any provision of the
certificate of incorporation or bylaws of ARCELOR, (ii) require any filing with,
or permit, authorization, consent or approval of, any Governmental Authority,
(iii) except as otherwise specified in this Agreement, result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, lease, license, contract, agreement or other instrument or obligation
to which ARCELOR is a party or by which any of its properties or assets may be
bound, or (iv) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to ARCELOR or any of its properties or assets, excluding
from the foregoing clauses (ii), (iii) and (iv) such violations, breaches or
defaults which would no, individually or in the aggregate, have a material
adverse effect on ARCELOR’s ability to consummate the Transaction.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

Section 5.1 Representations and Warranties of the Seller. The Seller represents
and warrants to the Purchaser that all of the statements contained in this
Section 5.1 are true and complete as of the date of this Agreement and shall
remain true and complete on the Closing Date.

 

(a) Share Ownership of CST. The Seller is the holder of record and beneficial
owner of 786,653,160 common shares issued by CST. All such shares are free and
clear of any Encumbrance and/or third party rights whatsoever and are duly
registered with the electronic registration for foreign investments of the
Central Bank of Brazil (RDE-IED). The Seller does not hold directly or
indirectly any CST shares, or any security convertible to, exchangeable for, or
which entitles its holder to subscribe CST shares, other than those mentioned in
this Section.

 

(b) Organization. The Seller is a corporation duly organized and validly
existing under the laws of Delaware and has all requisite corporate or other
power and authority and all necessary governmental approvals to hold the CST
Shares and to own, lease and operate its properties and to carry on its business
as now being conducted, except where the failure to be so organized, existing
and in good standing or to have such power, authority, and governmental
approvals would not have, individually or in the aggregate, a material adverse
effect on the Seller’ ability to consummate the Transaction.

 

(c) Authorization; Validity of Agreement. The Seller has full corporate power
and authority to execute and deliver this Agreement and to consummate the
Transaction. The execution, delivery and performance by the Seller of this
Agreement and the consummation of the Transaction have been duly authorized by
the relevant corporate body, and no other corporate action on the part of the
Seller is necessary to authorize the execution and delivery by the Seller of
this Agreement or the consummation of the Transaction. This Agreement has been
duly executed and delivered by the Seller, and, assuming due and valid
authorization, execution and delivery hereof by the Purchaser, is a valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as limited by applicable bankruptcy, fraudulent
conveyance and other similar laws affecting enforcement of creditors rights
generally.

 

(d) Consents and Approvals; No Violations. Except for the filings, permits,
authorizations, consents and approvals as may be required by, and other
applicable requirements of, antitrust authorities, none of the execution,
delivery or performance of this Agreement by the Seller, the consummation by the
Seller of any of the Transaction or compliance by the Seller with any of the
provisions hereof will (i) conflict with or result in any breach of any
provision of the certificate of incorporation, the by-laws or similar
organizational documents of the Seller; (ii) require any filing with, or permit,
authorization, consent or approval of, any Governmental Authority or other
Person (including consents from parties to loans, contracts, leases and other
agreements to which the Seller is a party), (iii) result in a violation or
breach of, or constitute (with or without due notice or the passage of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any agreement to which the Seller is a party, or (iv) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Seller
or any of its properties or assets, excluding from the foregoing clauses (ii),
(iii) and (iv) such violations, breaches or defaults which would not,
individually or in the aggregate, have a material adverse effect on the Seller’
ability to consummate the Transaction.



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS OF THE SELLER

 

Section 6.1 No Sale of Shares. The Seller shall not sell, or permit the sale of,
any of the CST Shares, except for the implementation of the Transaction
hereunder.

 

Section 6.2 No Encumbrance. The Seller shall not constitute, nor permit the
creation of, any Encumbrance or third party right on the CST Shares.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

Section 7.1 Conditions Precedent to the Obligations of ARCELOR. The obligations
of ARCELOR hereunder shall be subject to the following:

 

(a) all representations and warranties made by the Seller herein shall be true
and accurate in all material respects; and

 

(b) no breach, default or violation by the Seller to this Agreement shall have
occurred.

 

Section 7.2 Conditions Precedent to the Obligations of the Seller. The
obligations of the Seller hereunder shall be subject to the following
conditions:

 

(a) all representations and warranties made by ARCELOR herein shall be true and
accurate in all material respects; and

 

(b) no breach, default or violation by ARCELOR to this Agreement shall have
occurred.

 

ARTICLE VIII

NOTIFICATIONS AND FILINGS

 

Section 8.1 Notifications and Filings. Each of the parties hereby undertakes at
its own expense to use all reasonable endeavors to ensure that all required
notifications and filings are made with antitrust authorities of Brazil and any
other applicable jurisdiction    , in a manner that at the Closing Date, except
with respect to notifications and filings to the Brazilian antitrust authorities
(a) the expiry, lapsing or termination of all applicable waiting and other time
periods (including extensions thereof) under any applicable legislation or
regulation or any applicable jurisdiction shall have occurred; (b) each
necessary statutory and regulatory obligation in connection with the execution
of this Agreement and the transfer of the CST Shares shall have been complied
with; and (c) all necessary regulatory consents, approvals or clearances from
the competent authorities of any such jurisdiction shall have been obtained.

 

Section 8.2 Cooperation. Each of the Parties undertakes to use all reasonable
endeavors to promptly cooperate with and assist with the other party (or its
advisers) in order to procure satisfaction of the conditions stipulated in
Section 8.1 above. The Parties shall each bear their own respective costs,
including filing fees, in relation to any competition or similar filings and/or
notifications required in connection with the execution of this Agreement and
the Transaction. Without prejudice to the foregoing, it is agreed that all
requests and enquiries from any government, governmental, international or trade
agency, court or regulatory body shall be dealt with by the Seller and ARCELOR
in consultation with each other and the Seller and ARCELOR shall promptly
cooperate with and provide all necessary information and assistance reasonably
required by such government, agency court or regulatory body upon being
requested to do so by the other.

 

Section 8.3 Termination. In the event that the a necessary approval, consent or
clearance of a Governmental Authority as provided in Section 8.1 is denied and
such decision becomes final, then this Agreement shall terminate and be of no
further force and effect.



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

 

Section 9.1 Indemnification; Remedies.

 

(a) Subject to the conditions set forth herein, any Party hereto shall defend
and hold harmless the other Party and such Party’s Indemnified Persons from and
against any Losses in connection with or arising out of a breach of the terms
and conditions under this Agreement. The foregoing obligation of any Party to
indemnify the other Party and such Party’s Indemnified Persons shall continue in
force for a period of 6 (six) years from the date hereof.

 

(b) Mutual Release. ARCELOR and the Seller hereby acknowledge and confirm that
no obligation or liability remains between the Parties hereto, including their
respective Affiliates, under the CST Shareholders Agreement, and ARCELOR and the
Seller shall, upon the Closing hereunder, mutually release each other, including
their respective Affiliates, for any obligation or liability under or by virtue
of the CST Shareholders Agreement.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1 Fees and Expenses. All costs and expenses incurred in connection
with this Agreement and the consummation of the Transaction, including, but not
limited to reasonable fees and disbursements of consultants, attorneys and other
advisors, shall be paid by the Party incurring such expenses, except as
specifically provided to the contrary in this Agreement.

 

Section 10.2 Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.

 

Section 10.3 Notices. All notices, requests, claims or other communications
required or permitted by this Agreement shall be in writing and shall be deemed
to have been duly received (i) if given by telecopier, when transmitted and the
appropriate telephonic confirmation is received if transmitted on a Business Day
and during normal business hours of the recipient, and otherwise on the next
Business Day following transmission, or (ii) if given by certified or registered
mail (return receipt requested), postage prepaid, by courier or other means,
when received, and, in any such case, addressed as follows (or as otherwise
provided by prior notice to each other Party):

 

if to the Seller to:

 

CALIFORNIA STEEL INDUSTRIES, INC.

14000 San Bernardino Avenue

Fontana, California 92335

Attn: Mr. Masakazu Kurushima, President and CEO

Facsimile No.: (1 909) 350 6223

 

if to ARCELOR to:

 

ARCELOR

19 Avenue de la Liberté

L2930 Luxembourg

Attn: M. Guy Dollé – Président de la Direction Générale

Facsimile No.: +35 2 40 47 16

 

with a copy to:

 

ARCELOR

19 Avenue de la Liberté

 

L2930 Luxembourg

Attn: Corporate General Counsel

Facsimile No.: +35 2 4792 2491

 

MACHADO, MEYER, SENDACZ E OPICE ADVOGADOS

Rua da Consolação, 247 – 4o andar

São Paulo, SP

01301-903

Attn: José Roberto Opice

Facsimile No.: +55 11 3150 7071



--------------------------------------------------------------------------------

Section 10.4 Governing Law. This Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the laws of Brazil,
without giving effect to its principles or rules of conflict of laws (to the
extent that such principles or rules would require the application of the laws
of another jurisdiction to the interpretation of the parties’ rights and
obligations hereunder).

 

Section 10.5 Arbitration. Except as otherwise provided herein, in the event of
any dispute arising from or in connection with this Agreement or the breach
thereof, including, without limitation, any question regarding its existence,
validity termination, interpretation and enforceability, the Parties shall use
their reasonable best efforts to solve the dispute by consulting with each other
in good faith to attempt to reach a solution satisfactory to both Parties. If
they do not reach such solution within 30 days of written notice by either Party
to the other Party of the existence of a dispute, then, upon written notice by
either Party to the other Party, all disputes shall be finally settled by
arbitration administered by the International Chamber of Commerce’s Court of
Arbitration (ICC) in accordance with its Rules of Arbitration, which Rules are
deemed to be incorporated by reference into this Section 10.5. The number of
arbitrators shall be three, who shall be nominated in accordance with the ICC
Rules of Arbitration. The place of arbitration shall be Rio de Janeiro, Brazil,
and the language to be used in the arbitral proceedings shall be English. The
arbitral tribunal shall have the power to grant injunctive relief, including
orders or awards of specific performance respecting any of the Parties’
obligations under this Agreement. The Parties shall use their reasonable best
efforts to enable the arbitral tribunal to issue an award as soon as possible
and in any event within 90 days of the initiation of the arbitral proceeding.
The award of the arbitral tribunal shall be final and binding upon the Parties
and may be confirmed or enforced in any court of competent jurisdiction, and the
costs and expenses of such arbitration shall be borne in accordance with the
determination of the Court of Arbitration. In the event the arbitration involves
more than two Parties, the Parties agree to refer to the multipartite guidelines
provided by the ICC to adapt the procedure accordingly. Notwithstanding the
provisions of this Section, and for purposes of obtaining the specific
performance as provided herein below, the parties may be entitled to seek
preliminary, temporary or permanent injunction relief in Court for the purpose
of obtaining the completion of the Transaction. Solely for this purpose, the
parties hereby elect the Courts of the City of Rio de Janeiro, with the
exclusion of any other, no matter how privileged they may be.

 

Section 10.6 Entire Agreement. This Agreement and the documents, including the
letter agreement between the Seller and ARCELOR, copy of which is attached
hereto, constitute the entire agreement and understanding of the Parties and
supersede all prior agreements and understandings, oral or written, between the
Parties hereto, with respect to the subject matter hereof.

 

Section 10.7 Severability; Partial Invalidity. The invalidity or
unenforceability of any provision of this Agreement in any jurisdiction shall
not affect the validity, legality or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereto shall be
enforceable to the fullest extent permitted by applicable Legal Requirements.
Wherever possible, each provision of this Agreement shall be interpreted in a
manner as to be effective and valid under applicable Legal Requirements, but in
case any one or more of the provisions contained in this Agreement shall, for
any reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

 

Section 10.8 Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original and all
of which together shall be one and the same instrument. This Agreement may be
delivered by facsimile and signatures on any facsimile of this Agreement shall
be valid and binding as an original signature. Each party hereto agrees that if
its signature is delivered by facsimile, an original signature page of such
party shall subsequently be delivered to the other parties hereto.



--------------------------------------------------------------------------------

Section 10.9 Specific Performance. Each of the Parties hereto acknowledges and
agrees that any violation by it of any provision contained in this Agreement
shall cause the other Party hereto irreparable injury not fully off-set by
monetary damages. Accordingly, if any Party hereto institutes an action or
proceeding to enforce this Agreement, then such non-breaching Party shall be
entitled to injunctive or other equitable relief as may be necessary or
appropriate to enjoin, prevent or curtail any breach of this Agreement,
threatened or actual, without the posting of any bond or security. The foregoing
shall be in addition to and without prejudice to such other rights as the
non-breaching Party may have under this Agreement or at law, including the right
to specific performance provided in articles 585 and 632 of the Brazilian Civil
Procedure Code.

 

Section 10.10 Assignability. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any Party hereto without
the prior written consent of the other parties hereto, except that the Parties
may assign or transfer, without any prior approval of the other Party, any or
all its rights and interests hereunder to an Affiliate. All covenants,
agreements, representations, warranties and undertakings in this Agreement made
by and on behalf of any Party hereto shall bind and inure to the benefit of the
successors and permitted assigns of such Party.

 

Section 10.11 Confidentiality and Publicity. Each of the Parties undertakes that
it will keep confidential and will not, without the prior written consent of the
other Party, use for any purposes other than those contemplated by this
Agreement, the contents of this Agreements. None of the Parties shall issue or
cause to be issued any press release or make or cause to be made any other
public statement relating to or connected with or arising out of this Agreement
or the matters contained herein, without the prior written consent of the other
Party to the content and the manner of presentation and publication thereof.
Notwithstanding the foregoing, the Parties shall not be precluded from making
any disclosure required to be made to comply with Legal Requirements or the
mandatory rules of any applicable stock exchange or securities dealers
association, but only to the extent required by such Legal Requirements or
mandatory rules, after having informed the other Party concerning the nature and
contents of such disclosure.

 

IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement or caused
this Agreement to be executed by their respective officers thereunto duly
authorized as of the date first written above.

 

[PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

(signature page of the Call and Put Option Agreement dated October 14, 2004)

 

ARCELOR    ARCELOR By:  

/s/ MICHEL WURTH

--------------------------------------------------------------------------------

   By:  

/s/ ROLAND JUNCK

--------------------------------------------------------------------------------

Name:  

MICHEL WURTH

--------------------------------------------------------------------------------

   Name:  

ROLAND JUNCK

--------------------------------------------------------------------------------

Title:  

CFO, SEVP

--------------------------------------------------------------------------------

   Title:  

SEVP

--------------------------------------------------------------------------------

CSI STEEL INDUSTRIES, INC.    CSI STEEL INDUSTRIES, INC. By:  

/s/ MASAKAZU KURUSHIMA

--------------------------------------------------------------------------------

   By:  

/s/ RICARDO BERNARDES

--------------------------------------------------------------------------------

Name:  

MASAKAZU KURUSHIMA

--------------------------------------------------------------------------------

   Name:  

RICARDO BERNARDES

--------------------------------------------------------------------------------

Title:  

PRESIDENT & CEO

--------------------------------------------------------------------------------

   Title:  

EXECUTIVE VICE PRESIDENT & CFO

--------------------------------------------------------------------------------

Witnesses:          1.  

 

--------------------------------------------------------------------------------

   2.  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

   Name:  

 

--------------------------------------------------------------------------------

CPF:  

 

--------------------------------------------------------------------------------

   CPF:  

 

--------------------------------------------------------------------------------